UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 7/31/07 (Unaudited) COLLATERALIZED MORTGAGE OBLIGATIONS (34.9%)(a) Principal amount Value Amresco Commercial Mortgage Funding I 144A Ser. 97-C1, Class G, 7s, 2029 $7,945 $7,945 Ser. 97-C1, Class H, 7s, 2029 81,000 80,757 Asset Securitization Corp. Ser. 96-MD6, Class A7, 7.866s, 2029 154,000 163,669 Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class A4, 5.634s, 2046 80,000 79,731 Ser. 06-5, Class A4, 5.414s, 2047 98,000 96,087 Ser. 04-3, Class A5, 5.303s, 2039 160,000 159,650 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 100,000 101,142 Ser. 04-4, Class XC, Interest Only (IO), 0.135s, 2042 2,804,714 44,436 Banc of America Mortgage Securities Ser. 04-D, Class 2A, IO, 0.358s, 2034 987,510 3,047 Ser. 05-E, Class 2, IO, 0.306s, 2035 2,642,454 14,299 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 136,826 136,721 Bayview Commercial Asset Trust 144A FRB Ser. 06-CD1A, Class A1, 4.884s, 2023 CAD 2,845,637 2,672,964 Ser. 07-CD1A, IO, 1.689s, 2021 (Canada) CAD 14,525,066 1,275,002 Ser. 07-2A, IO, 1.3s, 2037 $1,109,936 158,721 Ser. 07-1, Class S, IO, 1.211s, 2037 1,382,941 177,708 Ser. 06-CD1A, IO, 0.84s, 2023 CAD 12,098,667 788,243 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.453s, 2032 $100,000 109,154 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.691s, 2038 1,195,755 58,246 Ser. 06-PW14, Class X1, IO, 0.047s, 2038 1,287,506 23,085 Ser. 07-PW16, Class X, IO, 0.022s, 2040 22,557,933 25,874 Broadgate Financing PLC sec. FRB Ser. D, 6.801s, 2023 (United Kingdom) GBP 106,375 212,827 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 $362,000 372,034 Ser. 98-1, Class G, 6.56s, 2030 89,000 91,948 Ser. 98-1, Class H, 6.34s, 2030 203,000 178,332 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.049s, 2049 6,976,121 101,372 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.041s, 2049 8,019,000 77,058 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 157,000 159,779 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.769s, 2046 1,776,000 1,763,026 Countrywide Alternative Loan Trust Ser. 06-OA10, Class XBI, IO, 2.355s, 2046 397,103 14,395 Ser. 05-24, Class IIAX, IO, 1.893s, 2035 876,935 20,817 Ser. 05-24, Class 1AX, IO, 1.217s, 2035 1,765,685 31,403 IFB Ser. 06-6CB, Class 1A3, IO, zero %, 2036 1,272,812 3,978 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.11s, 2049 10,887,788 118,230 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 119,000 128,718 Ser. 04-C2, Class A2, 5.416s, 2036 180,000 175,520 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 378,563 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 71,676 Ser. 03-CK2, Class AX, IO, 0.796s, 2036 2,820,132 70,724 Ser. 03-C3, Class AX, IO, 0.762s, 2038 1,967,992 76,848 Ser. 04-C4, Class AX, IO, 0.189s, 2039 1,044,015 23,572 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 129,000 128,818 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 218,104 European Loan Conduit 144A FRB Ser. 22A, Class D, 6.895s, 2014 (Ireland) GBP 103,500 207,054 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 6.884s, 2014 (United Kingdom) GBP 184,419 372,612 Fannie Mae Ser. 02-T4, Class A4, 9 1/2s, 2041 $356,314 374,349 IFB Ser. 05-37, Class SU, 7.92s, 2035 212,118 225,998 IFB Ser. 06-49, Class SE, 7.72s, 2036 183,418 194,332 IFB Ser. 06-76, Class QB, 7.68s, 2036 195,299 211,332 IFB Ser. 06-60, Class AK, 7.52s, 2036 88,946 92,216 Ser. 01-T10, Class A2, 7 1/2s, 2041 131,964 137,012 Ser. 02-T4, Class A3, 7 1/2s, 2041 120,286 124,940 Ser. 01-T12, Class A2, 7 1/2s, 2041 140,748 145,979 Ser. 99-T2, Class A1, 7 1/2s, 2039 265,478 278,589 Ser. 00-T6, Class A1, 7 1/2s, 2030 117,911 122,638 IFB Ser. 06-63, Class SP, 7.38s, 2036 213,041 225,533 IFB Ser. 06-60, Class TK, 7.32s, 2036 98,717 101,964 Ser. 02-26, Class A1, 7s, 2048 95,022 97,960 Ser. 03-W8, Class 2A, 7s, 2042 364,162 376,450 Ser. 02-T16, Class A2, 7s, 2042 551,600 568,869 Ser. 02-14, Class A1, 7s, 2042 159,910 164,594 IFB Ser. 06-104, Class ES, 6.85s, 2036 149,066 155,686 Ser. 371, Class 2, IO, 6 1/2s, 2036 1,200,269 317,649 IFB Ser. 07-1, Class NK, 6.49s, 2037 303,424 317,656 IFB Ser. 07-81, Class SC, 5.88s, 2037 131,000 128,218 IFB Ser. 05-74, Class SK, 5 1/2s, 2035 221,645 218,984 IFB Ser. 05-74, Class CS, 5.39s, 2035 135,847 133,125 IFB Ser. 05-74, Class CP, 5.243s, 2035 119,164 118,458 IFB Ser. 07-30, Class FS, 5.187s, 2037 294,248 280,060 IFB Ser. 05-57, Class CD, 5.175s, 2035 114,284 113,287 IFB Ser. 06-8, Class PK, 5.12s, 2036 208,425 196,805 IFB Ser. 06-27, Class SP, 5.06s, 2036 157,000 155,526 IFB Ser. 06-8, Class HP, 5.06s, 2036 181,062 177,794 IFB Ser. 06-8, Class WK, 5.06s, 2036 283,360 276,112 IFB Ser. 05-106, Class US, 5.06s, 2035 286,088 282,948 IFB Ser. 05-99, Class SA, 5.06s, 2035 141,791 139,141 IFB Ser. 05-45, Class DA, 4.913s, 2035 283,000 276,356 IFB Ser. 05-74, Class DM, 4.877s, 2035 275,941 267,601 IFB Ser. 05-45, Class DC, 4.803s, 2035 157,222 152,886 IFB Ser. 06-60, Class CS, 4.583s, 2036 94,959 85,931 IFB Ser. 05-57, Class DC, 4.485s, 2034 193,496 190,615 IFB Ser. 05-45, Class PC, 4.29s, 2034 78,844 77,255 IFB Ser. 07-W6, Class 6A2, IO, 2.48s, 2037 172,112 11,510 IFB Ser. 03-66, Class SA, IO, 2.33s, 2033 238,618 18,681 IFB Ser. 07-W6, Class 5A2, IO, 1.97s, 2037 223,209 13,909 IFB Ser. 07-W4, Class 4A2, IO, 1.96s, 2037 1,053,055 64,464 IFB Ser. 07-W2, Class 3A2, IO, 1.96s, 2037 299,597 18,170 Ser. 03-W10, Class 1, IO, 1.934s, 2043 1,095,657 55,412 IFB Ser. 05-113, Class DI, IO, 1.91s, 2036 4,135,096 263,714 IFB Ser. 05-52, Class DC, IO, 1.88s, 2035 111,130 10,856 IFB Ser. 06-60, Class SI, IO, 1.83s, 2036 293,190 22,146 IFB Ser. 04-89, Class EI, IO, 1.83s, 2034 915,810 66,274 IFB Ser. 04-24, Class CS, IO, 1.83s, 2034 335,451 23,295 IFB Ser. 03-122, Class SA, IO, 1.78s, 2028 448,540 22,231 IFB Ser. 03-122, Class SJ, IO, 1.78s, 2028 471,643 23,801 IFB Ser. 04-60, Class SW, IO, 1.73s, 2034 637,744 47,860 IFB Ser. 05-65, Class KI, IO, 1.68s, 2035 479,638 27,423 Ser. 03-W8, Class 12, IO, 1.637s, 2042 2,325,328 110,783 IFB Ser. 07-39, Class PI, IO, 1.44s, 2037 188,742 10,566 IFB Ser. 07-30, Class WI, IO, 1.44s, 2037 840,327 44,312 IFB Ser. 07-W4, Class 3A2, IO, 1.43s, 2037 1,020,331 49,452 IFB Ser. 07-28, Class SE, IO, 1.43s, 2037 201,421 13,679 IFB Ser. 07-W2, Class 2A2, IO, 1.43s, 2037 400,438 21,088 IFB Ser. 06-128, Class SH, IO, 1.43s, 2037 117,469 6,390 IFB Ser. 06-56, Class SM, IO, 1.43s, 2036 284,858 15,575 IFB Ser. 06-12, Class SD, IO, 1.43s, 2035 447,559 28,689 IFB Ser. 05-73, Class SI, IO, 1.43s, 2035 133,362 6,923 IFB Ser. 05-17, Class ES, IO, 1.43s, 2035 277,703 16,632 IFB Ser. 05-17, Class SY, IO, 1.43s, 2035 128,441 7,712 IFB Ser. 07-W5, Class 2A2, IO, 1.42s, 2037 108,332 4,552 IFB Ser. 07-30, Class IE, IO, 1.42s, 2037 522,072 37,296 IFB Ser. 06-123, Class CI, IO, 1.42s, 2037 461,074 29,958 IFB Ser. 06-123, Class UI, IO, 1.42s, 2037 199,175 12,111 IFB Ser. 05-82, Class SY, IO, 1.41s, 2035 559,135 28,314 IFB Ser. 05-45, Class SR, IO, 1.4s, 2035 788,361 39,663 IFB Ser. 07-15, Class BI, IO, 1.38s, 2037 336,041 20,040 IFB Ser. 06-23, Class SC, IO, 1.38s, 2036 270,249 16,553 IFB Ser. 05-95, Class CI, IO, 1.38s, 2035 301,343 18,426 IFB Ser. 05-84, Class SG, IO, 1.38s, 2035 504,126 32,048 IFB Ser. 05-54, Class SA, IO, 1.38s, 2035 550,026 27,158 IFB Ser. 05-23, Class SG, IO, 1.38s, 2035 413,030 24,840 IFB Ser. 05-29, Class SY, IO, 1.38s, 2035 1,214,090 77,755 IFB Ser. 05-104, Class NI, IO, 1.38s, 2035 348,039 20,708 IFB Ser. 05-17, Class SA, IO, 1.38s, 2035 359,561 21,675 IFB Ser. 05-17, Class SE, IO, 1.38s, 2035 388,289 23,138 IFB Ser. 05-57, Class DI, IO, 1.38s, 2035 860,231 46,152 IFB Ser. 05-83, Class QI, IO, 1.37s, 2035 88,545 6,103 IFB Ser. 05-83, Class SL, IO, 1.35s, 2035 902,803 49,435 IFB Ser. 07-63, Class SB, IO, 1.33s, 2037 1,438,292 73,695 IFB Ser. 06-114, Class IS, IO, 1.33s, 2036 230,683 13,048 IFB Ser. 06-115, Class IE, IO, 1.32s, 2036 172,192 9,884 IFB Ser. 06-117, Class SA, IO, 1.32s, 2036 264,327 14,958 IFB Ser. 06-109, Class SH, IO, 1.3s, 2036 222,548 14,773 Ser. 06-104, Class SG, IO, 1.28s, 2036 90,084 4,567 IFB Ser. 07-W6, Class 4A2, IO, 1.28s, 2037 860,731 41,116 IFB Ser. 06-128, Class SC, IO, 1.28s, 2037 225,295 12,031 IFB Ser. 06-44, Class IS, IO, 1.28s, 2036 119,996 6,411 IFB Ser. 06-45, Class SM, IO, 1.28s, 2036 355,361 17,463 IFB Ser. 06-8, Class JH, IO, 1.28s, 2036 804,515 45,974 IFB Ser. 06-8, Class PS, IO, 1.28s, 2036 482,632 30,341 IFB Ser. 06-85, Class TS, IO, 1.24s, 2036 357,224 18,239 IFB Ser. 06-61, Class SE, IO, 1.23s, 2036 141,198 6,569 IFB Ser. 07-76, Class SA, IO, 1.22s, 2037 312,000 15,903 IFB Ser. 03-124, Class ST, IO, 1.18s, 2034 161,969 7,137 FRB Ser. 03-W17, Class 12, IO, 1.151s, 2033 1,111,718 42,746 IFB Ser. 07-30, Class JS, IO, 1.12s, 2037 719,124 38,390 IFB Ser. 07-W2, Class 1A2, IO, 1.11s, 2037 1,074,286 50,423 IFB Ser. 07-W4, Class 2A2, IO, 1.1s, 2037 1,173,078 48,683 IFB Ser. 07-54, Class IA, IO, 1.09s, 2037 241,209 13,008 IFB Ser. 07-54, Class IB, IO, 1.09s, 2037 241,209 13,008 IFB Ser. 07-54, Class IC, IO, 1.09s, 2037 241,209 13,008 IFB Ser. 07-54, Class ID, IO, 1.09s, 2037 241,209 13,008 IFB Ser. 07-54, Class IE, IO, 1.09s, 2037 241,209 13,008 IFB Ser. 07-54, Class IF, IO, 1.09s, 2037 358,367 19,325 IFB Ser. 07-54, Class UI, IO, 1.09s, 2037 284,485 16,271 IFB Ser. 07-15, Class CI, IO, 1.06s, 2037 843,985 46,331 IFB Ser. 06-123, Class BI, IO, 1.06s, 2037 1,119,752 57,914 IFB Ser. 06-115, Class JI, IO, 1.06s, 2036 615,945 32,392 IFB Ser. 06-123, Class LI, IO, 1s, 2037 414,026 20,263 IFB Ser. 07-39, Class AI, IO, 0.8s, 2037 428,205 18,051 IFB Ser. 07-32, Class SD, IO, 0.79s, 2037 286,330 13,369 IFB Ser. 07-33, Class SD, IO, 0.79s, 2037 708,881 26,796 IFB Ser. 07-30, Class UI, IO, 0.78s, 2037 237,994 10,570 IFB Ser. 07-32, Class SC, IO, 0.78s, 2037 381,450 17,690 IFB Ser. 07-1, Class CI, IO, 0.78s, 2037 278,361 11,596 IFB Ser. 05-74, Class SE, IO, 0.78s, 2035 1,051,501 36,471 IFB Ser. 05-82, Class SI, IO, 0.78s, 2035 1,059,108 37,906 IFB Ser. 07-W4, Class 1A2, IO, 0.77s, 2037 3,359,665 118,996 IFB Ser. 07-W5, Class 1A2, IO, 0.76s, 2037 541,886 16,161 IFB Ser. 05-58, Class IK, IO, 0.68s, 2035 337,414 16,290 Ser. 06-W3, Class 1AS, IO, 0.662s, 2046 896,104 28,843 Ser. 02-T18, IO, 0.519s, 2042 6,456,262 84,907 Ser. 02-T4, IO, 0.453s, 2041 363,856 3,618 Ser. 02-26, IO, 0.236s, 2048 16,519,824 76,784 FRB Ser. 06-115, Class SN, zero %, 2036 132,522 145,118 Ser. 372, Class 1, Principal Only (PO), zero %, 2036 1,160,789 846,701 Ser. 04-38, Class AO, PO, zero %, 2034 403,852 284,062 Ser. 04-61, Class CO, PO, zero %, 2031 244,000 189,142 Ser. 07-31, Class TS, IO, zero %, 2009 674,318 4,285 Ser. 07-15, Class IM, IO, zero %, 2009 261,031 1,858 Ser. 07-16, Class TS, IO, zero %, 2009 (In default) (NON) 1,072,855 6,778 FRB Ser. 05-65, Class ER, zero %, 2035 199,948 197,519 FRB Ser. 05-57, Class UL, zero %, 2035 195,842 200,273 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A5, 7 1/2s, 2042 42,445 43,714 Ser. T-60, Class 1A2, 7s, 2044 444,827 460,834 Ser. T-41, Class 2A, 7s, 2032 28,879 29,718 FFCA Secured Lending Corp. Ser. 99-1A, Class C1, 7.59s, 2025 225,000 168,908 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 222,456 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 128,596 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 298,709 Freddie Mac IFB Ser. 3182, Class PS, 7.32s, 2032 175,232 187,383 IFB Ser. 3202, Class HM, 6.65s, 2036 90,588 93,821 IFB Ser. 3153, Class SX, 6.65s, 2036 140,925 145,682 IFB Ser. 3081, Class DC, 5.22s, 2035 112,477 108,581 IFB Ser. 3316, Class KS, 5.187s, 2037 154,662 145,771 IFB Ser. 2976, Class KL, 4.877s, 2035 216,624 208,384 IFB Ser. 2990, Class DP, 4.767s, 2034 181,763 174,836 IFB Ser. 3153, Class UT, 4.51s, 2036 87,667 80,832 IFB Ser. 3065, Class DC, 3.9s, 2035 177,528 159,957 IFB Ser. 3031, Class BS, 3.425s, 2035 245,634 221,297 IFB Ser. 2990, Class LB, 3.348s, 2034 223,256 199,601 IFB Ser. 2990, Class WP, 3.302s, 2035 136,860 129,014 IFB Ser. 2927, Class SI, IO, 3.18s, 2035 309,690 33,735 IFB Ser. 2828, Class GI, IO, 2.18s, 2034 350,956 29,699 IFB Ser. 2869, Class SH, IO, 1.98s, 2034 172,381 9,995 IFB Ser. 2869, Class JS, IO, 1.93s, 2034 816,548 46,300 IFB Ser. 2815, Class PT, IO, 1.73s, 2032 350,234 22,195 IFB Ser. 2594, Class SE, IO, 1.73s, 2030 302,941 14,187 IFB Ser. 2828, Class TI, IO, 1.73s, 2030 161,483 9,675 IFB Ser. 3297, Class BI, IO, 1.44s, 2037 727,004 47,448 IFB Ser. 3284, Class IV, IO, 1.43s, 2037 182,391 13,053 IFB Ser. 3287, Class SD, IO, 1.43s, 2037 298,166 18,159 IFB Ser. 3281, Class BI, IO, 1.43s, 2037 142,095 8,865 IFB Ser. 3028, Class ES, IO, 1.43s, 2035 838,119 52,173 IFB Ser. 2922, Class SE, IO, 1.43s, 2035 446,243 22,591 IFB Ser. 3045, Class DI, IO, 1.41s, 2035 201,841 10,331 Ser. 3236, Class ES, IO, 1.38s, 2036 223,300 12,081 IFB Ser. 3136, Class NS, IO, 1.38s, 2036 209,746 10,998 IFB Ser. 3118, Class SD, IO, 1.38s, 2036 727,742 36,799 IFB Ser. 3054, Class CS, IO, 1.38s, 2035 173,326 8,000 IFB Ser. 3107, Class DC, IO, 1.38s, 2035 406,705 26,056 IFB Ser. 3066, Class SI, IO, 1.38s, 2035 576,621 35,167 IFB Ser. 2927, Class ES, IO, 1.38s, 2035 246,011 11,431 IFB Ser. 2950, Class SM, IO, 1.38s, 2016 459,141 24,556 IFB Ser. 3031, Class BI, IO, 1.37s, 2035 164,303 11,202 IFB Ser. 3244, Class SB, IO, 1.34s, 2036 202,594 12,095 IFB Ser. 3244, Class SG, IO, 1.34s, 2036 236,421 13,990 IFB Ser. 3326, Class GS, IO, 1.33s, 2037 573,641 30,248 IFB Ser. 3236, Class IS, IO, 1.33s, 2036 381,182 22,093 IFB Ser. 3147, Class SH, IO, 1.33s, 2036 698,019 41,495 IFB Ser. 2962, Class BS, IO, 1.33s, 2035 1,037,774 52,520 IFB Ser. 3114, Class TS, IO, 1.33s, 2030 1,130,466 50,989 IFB Ser. 3128, Class JI, IO, 1.31s, 2036 184,821 11,138 IFB Ser. 2990, Class LI, IO, 1.31s, 2034 324,351 19,853 IFB Ser. 3240, Class S, IO, 1.3s, 2036 721,387 45,102 IFB Ser. 3065, Class DI, IO, 1.3s, 2035 124,755 8,391 IFB Ser. 3145, Class GI, IO, 1.28s, 2036 150,023 9,474 IFB Ser. 3114, Class GI, IO, 1.28s, 2036 167,972 11,320 IFB Ser. 3221, Class SI, IO, 1.26s, 2036 309,737 16,881 IFB Ser. 3153, Class UI, IO, 1 1/4s, 2036 540,684 35,751 IFB Ser. 3202, Class PI, IO, 1.22s, 2036 845,911 45,708 IFB Ser. 3201, Class SG, IO, 1.18s, 2036 392,245 20,877 IFB Ser. 3203, Class SE, IO, 1.18s, 2036 350,917 18,499 IFB Ser. 3284, Class BI, IO, 1.13s, 2037 230,100 11,971 IFB Ser. 3281, Class AI, IO, 1.11s, 2037 850,695 48,063 IFB Ser. 3311, Class IA, IO, 1.09s, 2037 338,558 19,174 IFB Ser. 3311, Class IB, IO, 1.09s, 2037 338,558 19,174 IFB Ser. 3311, Class IC, IO, 1.09s, 2037 338,558 19,174 IFB Ser. 3311, Class ID, IO, 1.09s, 2037 338,558 19,174 IFB Ser. 3311, Class IE, IO, 1.09s, 2037 489,028 27,696 IFB Ser. 3240, Class GS, IO, 1.06s, 2036 433,826 23,371 IFB Ser. 3288, Class SJ, IO, 0.81s, 2037 375,904 15,985 IFB Ser. 3284, Class CI, IO, 0.8s, 2037 642,104 28,618 IFB Ser. 3016, Class SQ, IO, 0.79s, 2035 334,748 10,979 IFB Ser. 3284, Class WI, IO, 0.78s, 2037 1,067,745 37,585 IFB Ser. 3235, Class SA, IO, 0.63s, 2036 181,775 6,450 Ser. 246, PO, zero %, 2037 703,670 513,541 Ser. 3300, PO, zero %, 2037 121,469 88,919 Ser. 242, PO, zero %, 2036 3,719,027 2,723,534 Ser. 239, PO, zero %, 2036 862,051 623,183 FRB Ser. 3326, Class WF, zero %, 2035 297,267 313,568 FRB Ser. 3239, Class BF, zero %, 2036 187,145 244,374 FRB Ser. 3003, Class XF, zero %, 2035 195,213 216,642 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.514s, 2033 41,000 43,069 Ser. 07-C1, Class XC, IO, 0.042s, 2019 16,583,307 130,129 Government National Mortgage Association IFB Ser. 07-26, Class WS, 10.56s, 2037 130,430 160,868 IFB Ser. 07-44, Class SP, 8.661s, 2020 115,000 123,194 IFB Ser. 05-7, Class JM, 5.016s, 2034 219,832 213,201 IFB Ser. 05-84, Class SL, 3.1s, 2035 232,779 206,711 IFB Ser. 06-62, Class SI, IO, 2.06s, 2036 303,377 21,679 IFB Ser. 07-1, Class SL, IO, 2.04s, 2037 140,320 10,408 IFB Ser. 07-1, Class SM, IO, 2.03s, 2037 140,320 10,361 IFB Ser. 07-26, Class SG, IO, 1.53s, 2037 382,929 23,919 IFB Ser. 07-9, Class BI, IO, 1 1/2s, 2037 929,811 52,667 IFB Ser. 07-25, Class SA, IO, 1.48s, 2037 324,097 18,506 IFB Ser. 07-25, Class SB, IO, 1.48s, 2037 632,385 36,109 IFB Ser. 07-26, Class LS, IO, 1.48s, 2037 795,132 50,864 IFB Ser. 07-26, Class SA, IO, 1.48s, 2037 906,005 49,079 IFB Ser. 07-26, Class SD, IO, 1.48s, 2037 452,057 27,268 IFB Ser. 07-22, Class S, IO, 1.48s, 2037 202,037 13,409 IFB Ser. 06-38, Class SG, IO, 1.33s, 2033 911,687 39,948 IFB Ser. 07-9, Class DI, IO, 1.19s, 2037 472,569 22,067 IFB Ser. 07-9, Class AI, IO, 1.18s, 2037 358,802 18,216 IFB Ser. 05-65, Class SI, IO, 1.03s, 2035 195,653 8,387 IFB Ser. 05-68, Class KI, IO, 0.98s, 2035 1,254,552 64,064 IFB Ser. 07-27, Class SD, IO, 0.88s, 2037 230,972 8,183 IFB Ser. 07-19, Class SJ, IO, 0.88s, 2037 391,387 14,642 IFB Ser. 07-21, Class S, IO, 0.88s, 2037 479,527 19,568 IFB Ser. 07-9, Class CI, IO, 0.88s, 2037 615,954 22,541 IFB Ser. 07-7, Class EI, IO, 0.88s, 2037 228,144 8,211 IFB Ser. 07-1, Class S, IO, 0.88s, 2037 516,604 19,436 IFB Ser. 07-3, Class SA, IO, 0.88s, 2037 492,420 18,377 IFB Ser. 07-43, Class SC, IO, 0.78s, 2037 340,000 9,230 FRB Ser. 07-35, Class UF, zero %, 2037 75,345 80,271 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 1.36s, 2045 597,873 13,639 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A4, 5.444s, 2039 16,000 15,400 GS Mortgage Securities Corp. II Ser. 06-GG8, Class A4, 5.56s, 2039 100,000 97,013 Ser. 04-GG2, Class A6, 5.396s, 2038 316,000 307,591 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 8.57s, 2015 95,000 94,050 Ser. 98-C1, Class F, 6s, 2030 99,000 98,572 Ser. 03-C1, Class X1, IO, 0.368s, 2040 7,142,803 119,017 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB16, Class A4, 5.552s, 2045 109,000 107,893 Ser. 06-CB14, Class A4, 5.471s, 2044 68,000 67,076 Ser. 06-CB14, Class AM, 5.381s, 2044 145,000 140,166 Ser. 05-LDP2, Class AM, 4.78s, 2042 50,000 47,071 Ser. 06-CB17, Class X, IO, 0.514s, 2043 2,427,970 94,837 Ser. 07-LDPX, Class X, IO, 0.344s, 2049 4,791,792 113,805 Ser. 06-LDP7, Class X, IO, 0.009s, 2045 48,304,852 37,678 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 106,080 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 128,000 122,126 Ser. 07-C2, Class XW, IO, 0.536s, 2040 1,054,789 41,104 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.719s, 2038 1,749,228 81,890 Ser. 05-C2, Class XCL, IO, 0.146s, 2040 5,944,567 66,227 Ser. 06-C1, Class XCL, IO, 0.069s, 2041 12,405,982 136,463 Ser. 07-C2, Class XCL, IO, 0.065s, 2040 9,067,188 142,569 Ser. 06-C7, Class XCL, IO, 0.064s, 2038 1,271,712 21,974 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 6.27s, 2017 66,000 66,072 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 9s, 2036 86,955 94,338 IFB Ser. 07-5, Class 4A3, 8.16s, 2036 159,455 165,227 FRB Ser. 07-5, Class 4A2, 5.64s, 2037 254,936 252,075 IFB Ser. 06-5, Class 2A2, IO, 1.83s, 2036 563,620 28,123 IFB Ser. 06-9, Class 2A2, IO, 1.3s, 2037 708,025 37,243 IFB Ser. 06-6, Class 1A3, IO, 1.18s, 2036 1,143,712 52,049 IFB Ser. 06-5, Class 1A3, IO, 0.08s, 2036 152,728 937 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class H, 6.656s, 2040 (Canada) 156,000 149,090 MASTR Adjustable Rate Mortgages Trust Ser. 04-13, Class 3A6, 3.786s, 2034 224,000 217,107 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 181,323 2,647 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 485,259 1,365 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.062s, 2049 6,040,530 89,339 Merrill Lynch Floating Trust 144A Ser. 06-1, Class X1TM, IO, 6.166s, 2022 2,667,000 19,065 FRB Ser. 06-1, Class TM, 5.82s, 2022 271,000 271,822 Ser. 06-1, Class X1A, IO, 1.393s, 2022 8,847,863 102,193 Merrill Lynch Mortgage Investors, Inc. Ser. 98-C3, Class E, 6.914s, 2030 49,000 51,709 FRB Ser. 05-A9, Class 3A1, 5.28s, 2035 385,711 380,408 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.02s, 2050 16,916,000 68,061 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 259,312 Ser. 07-HQ11, Class A4, 5.447s, 2044 26,000 24,779 Ser. 05-HQ6, Class A4A, 4.989s, 2042 293,000 280,287 Ser. 04-HQ4, Class A7, 4.97s, 2040 151,000 143,177 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 360,000 261,551 Ser. 05-HQ5, Class X1, IO, 0.097s, 2042 2,048,083 15,961 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.357s, 2035 412,403 410,351 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.226s, 2030 78,000 79,108 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 100,000 90,890 Ser. 00-C2, Class J, 6.22s, 2033 76,000 76,546 Pure Mortgages 144A FRB Ser. 04-1A, Class F, 8.86s, 2034 (Ireland) 255,000 255,000 Residential Asset Securitization Trust IFB Ser. 06-A7CB, Class 1A6, IO, 0.23s, 2036 88,161 837 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.795s, 2036 725,297 34,722 Structured Adjustable Rate Mortgage Loan Trust Ser. 05-9, Class AX, IO, 1.113s, 2035 1,953,145 28,076 Ser. 04-19, Class 2A1X, IO, 0.807s, 2035 709,796 6,211 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (Ireland) GBP 46,127 93,286 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (Ireland) GBP 112,700 228,710 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 55,215 111,510 Wachovia Bank Commercial Mortgage Trust Ser. 04-C15, Class A4, 4.803s, 2041 $226,000 215,214 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 8.62s, 2018 100,000 99,980 Ser. 07-C31, IO, 0.261s, 2047 8,227,660 165,211 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class X, IO, 0.852s, 2049 1,387,957 63,696 Washington Mutual 144A Ser. 06-SL1, Class X, IO, 0.938s, 2043 442,216 23,080 Washington Mutual Asset Securities Corp. 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 80,924 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.319s, 2035 1,716,000 1,675,456 Total collateralized mortgage obligations (cost $43,752,026) FOREIGN GOVERNMENT BONDS AND NOTES (27.6%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF 2,900,000 $2,449,463 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 3,000,000 3,974,174 Canada (Government of) bonds 5 3/4s, 2033 CAD 750,000 842,218 Denmark (Kingdom of) bonds 6s, 2009 DKK 9,640,000 1,835,253 Export Development Canada government bonds 4s, 2007 (Canada) $1,000,000 1,000,000 France (Government of) bonds 4s, 2013 EUR 63 85 Ireland (Republic of) bonds 5s, 2013 EUR 1,700,000 2,392,115 Italy (Republic of) unsub. notes Ser. 11, Tranche 1, 3 1/8s, 2010 CHF 1,900,000 1,578,454 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 904,752 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 69,500,000 578,893 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 751,248,000 6,178,526 Netherlands (Government of) bonds 5s, 2012 EUR 4,500,000 6,325,108 Spain (Kingdom of) bonds 5s, 2012 EUR 3,000,000 4,213,249 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 605,744 United Kingdom treasury bonds 4 1/4s, 2036 GBP 610,000 1,174,438 Total foreign government bonds and notes (cost $32,157,789) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.6%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.5%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, September 1, 2037 $800,000 $812,375 6 1/2s, TBA, August 1, 2037 1,000,000 1,017,031 U.S. Government Agency Mortgage Obligations (13.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to July 1, 2034 176,562 177,598 5 1/2s, June 1, 2035 145,844 141,532 5 1/2s, April 1, 2020 152,657 151,214 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 472,496 490,234 7s, February 1, 2016 14,376 14,828 6 1/2s, October 1, 2033 11,120 11,322 6 1/2s, TBA, August 1, 2037 2,200,000 2,222,516 6s, with due dates from March 1, 2035 to July 1, 2037 157,110 155,735 6s, with due dates from May 1, 2021 to October 1, 2021 477,358 480,434 6s, TBA, August 1, 2037 4,600,000 4,557,234 5 1/2s, with due dates from September 1, 2035 to July 1, 2037 4,273,789 4,131,993 5 1/2s, with due dates from May 1, 2009 to October 1, 2020 581,003 577,931 5 1/2s, TBA, August 1, 2037 400,000 386,281 5 1/2s, TBA, August 1, 2022 100,000 98,781 5s, with due dates from March 1, 2034 to May 1, 2037 906,100 851,555 5s, with due dates from May 1, 2020 to March 1, 2021 61,305 59,542 4 1/2s, with due dates from March 1, 2020 to February 1, 2021 768,498 734,126 4 1/2s, TBA, August 1, 2022 300,000 285,820 4s, with due dates from May 1, 2019 to September 1, 2020 712,830 663,834 Total U.S. government and agency mortgage obligations (cost $18,117,055) U.S. TREASURY OBLIGATIONS (1.2%)(a) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $646,000 $758,444 U.S. Treasury Inflation Index Notes 2 3/8s, January 15, 2017 721,812 716,574 Total U.S. treasury obligations (cost $1,455,248) ASSET-BACKED SECURITIES (11.3%)(a) Principal amount Value Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) $21,132 $15,215 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 7.82s, 2036 25,000 15,756 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 7.82s, 2035 37,000 27,096 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 05-HE1, Class A3, 5.61s, 2035 838 838 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 6.35s, 2011 80,000 80,503 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 82,000 81,260 Bear Stearns Asset Backed Securities Trust IFB Ser. 07-AC5, Class A6, IO, 1.23s, 2037 929,027 33,568 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 8.57s, 2034 81,000 79,380 FRB Ser. 06-EC1, Class M9, 7.32s, 2035 100,000 45,000 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 7.57s, 2036 100,000 50,000 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 125,863 87,160 Ser. 00-A, Class A2, 7.575s, 2030 35,139 24,539 Ser. 99-B, Class A4, 7.3s, 2016 160,269 103,072 Ser. 99-B, Class A3, 7.18s, 2015 255,881 162,804 Capital One Multi-Asset Execution Trust FRB Ser. 02-C1, Class C1, 8.07s, 2010 250,000 250,762 CARMAX Auto Owner Trust Ser. 04-2, Class D, 3.67s, 2011 10,888 10,771 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B4, 10.82s, 2011 (Cayman Islands) 187,363 187,997 FRB Ser. 04-AA, Class B3, 8.67s, 2011 (Cayman Islands) 45,550 45,631 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 6.4s, 2010 170,000 171,432 Chase Funding Net Interest Margin 144A Ser. 04-OPT1, Class Note, 4.458s, 2034 10,119 9,985 Chester Asset Receivables Dealings (II) PLC FRB Ser. 02-B, Class C, 4.502s, 2009 (United Kingdom) EUR 240,000 329,169 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.82s, 2035 $76,000 40,493 FRB Ser. 05-HE4, Class M12, 7.37s, 2035 91,000 43,935 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 325,990 58,524 Ser. 00-4, Class A6, 8.31s, 2032 781,000 691,185 Ser. 00-5, Class A7, 8.2s, 2032 192,000 169,180 Ser. 00-1, Class A5, 8.06s, 2031 143,083 125,913 Ser. 00-4, Class A5, 7.97s, 2032 49,917 43,154 Ser. 00-5, Class A6, 7.96s, 2032 112,000 101,612 FRB Ser. 02-1, Class M1A, 7.37s, 2033 418,000 413,915 Ser. 01-4, Class A4, 7.36s, 2033 293,492 301,822 Ser. 00-6, Class A5, 7.27s, 2031 36,723 36,383 Ser. 01-1, Class A5, 6.99s, 2032 424,342 406,675 Countrywide Alternative Loan Trust IFB Ser. 07-23CB, Class A4, IO, 1.18s, 2037 2,224,000 84,182 Countrywide Asset Backed NIM Certificates 144A Ser. 04-BC1N, Class Note, 5 1/2s, 2035 94 47 Countrywide Home Loans Ser. 06-0A5, Class X, IO, 2.281s, 2046 800,268 28,760 Ser. 05-9, Class 1X, IO, 1.855s, 2035 790,139 13,581 Ser. 05-2, Class 2X, IO, 1.16s, 2035 953,541 18,922 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 39,091 37,137 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 179,000 182,084 FHLMC Structured Pass Through Securities IFB Ser. T-56, Class 2ASI, IO, 2.78s, 2043 167,993 12,914 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 8.051s, 2039 184,010 186,885 Fremont NIM Trust 144A Ser. 04-3, Class B, 7 1/2s, 2034 31,983 285 Ser. 04-3, Class A, 4 1/2s, 2034 338 5 GE Capital Credit Card Master Note Trust FRB Ser. 04-2, Class C, 5.8s, 2010 145,430 145,589 Granite Mortgages PLC FRB Ser. 02-2, Class 1C, 6.61s, 2043 (United Kingdom) 55,682 56,016 FRB Ser. 03-2, Class 3C, 6.287s, 2043 (United Kingdom) GBP 324,663 672,548 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 455,000 622,742 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,860 203,527 Ser. 94-4, Class B2, 8.6s, 2019 68,504 50,427 Ser. 99-5, Class A5, 7.86s, 2030 1,248,399 1,192,221 Ser. 95-4, Class B1, 7.3s, 2025 84,541 85,831 Ser. 97-6, Class M1, 7.21s, 2029 14,000 13,100 Ser. 99-3, Class A7, 6.74s, 2031 280,000 278,913 Ser. 99-3, Class A6, 6 1/2s, 2031 84,273 83,417 Ser. 99-1, Class A6, 6.37s, 2025 22,000 22,110 Ser. 99-1, Class A5, 6.11s, 2023 86,525 86,688 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 520,291 498,229 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 170,180 170,023 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class E, 7.12s, 2030 (Cayman Islands) 56,527 52,570 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 5.856s, 2036 (Cayman Islands) 189,392 181,817 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 8.07s, 2037 (Cayman Islands) 300,000 288,060 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 6.839s, 2039 (United Kingdom) GBP 200,000 406,900 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 $18,981 18,727 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) 774 309 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 6 1/2s, 2010 170,000 171,461 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 66,000 64,680 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) (In default) (NON) 2,338 2,303 Ser. 04-WM3N, Class N1, 4 1/2s, 2035 (In default) (NON) 3,487 3,382 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 8.52s, 2034 50,000 35,000 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB2, Class E, 5s, 2012 18,568 18,383 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 42,133 43,136 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 235,351 205,060 Ser. 00-A, Class A2, 7.765s, 2017 35,618 31,536 Ser. 00-D, Class A4, 7.4s, 2030 309,000 198,064 Ser. 02-B, Class A4, 7.09s, 2032 95,355 89,490 Ser. 01-D, Class A4, 6.93s, 2031 194,677 150,062 Ser. 01-E, Class A4, 6.81s, 2031 12,322 10,788 Ser. 01-C, Class A2, 5.92s, 2017 107,934 54,246 Ser. 02-C, Class A1, 5.41s, 2032 309,852 277,425 Ser. 01-E, Class A2, 5.05s, 2019 289,450 229,389 Ser. 02-A, Class A2, 5.01s, 2020 158,918 142,423 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 68,722 60,781 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 11.86s, 2018 (Ireland) 50,000 50,563 FRB Ser. 05-A, Class E, 9.96s, 2012 (Ireland) 53,000 53,652 Permanent Financing PLC FRB Ser. 3, Class 3C, 6.51s, 2042 (United Kingdom) 120,000 120,770 FRB Ser. 6, Class 3C, 6.501s, 2042 (United Kingdom) GBP 204,000 415,661 FRB Ser. 4, Class 3C, 6.16s, 2042 (United Kingdom) $177,000 178,221 FRB Ser. 5, Class 2C, 6.01s, 2042 (United Kingdom) 49,000 48,969 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 6.36s, 2011 (United Kingdom) 120,000 119,992 FRB Ser. 04-2A, Class C, 6.24s, 2011 (United Kingdom) 100,000 99,238 Providian Gateway Master Trust 144A FRB Ser. 04-EA, Class D, 6 1/4s, 2011 152,000 152,316 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 7.82s, 2035 79,000 15,800 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 1.37s, 2037 959,935 50,494 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 6.504s, 2038 (United Kingdom) GBP 50,000 102,257 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) (In default) (NON) $5,540 17 Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) 21,746 870 Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default) (NON) 30,709 3 Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) 6,596 194 Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) (In default) (NON) 4,127 18 Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) (In default) (NON) 5,147 8 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 7.82s, 2035 42,000 30,870 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.86s, 2015 405,908 405,401 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2037 2,040,000 63,890 Ser. 07-4, Class 1A3, IO, 0.93s, 2037 2,040,000 73,566 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 0.488s, 2037 1,088,187 21,111 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 (Cayman Islands) 188,000 190,688 WFS Financial Owner Trust Ser. 04-3, Class D, 4.07s, 2012 20,105 19,990 Total asset-backed securities (cost $14,052,929) CORPORATE BONDS AND NOTES (8.4%)(a) Principal amount Value Basic Materials (%) Lafarge SA notes 6 1/2s, 2016 (France) $5,000 Communication Services (0.4%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 100,000 101,400 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 31,000 38,365 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 153,602 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Netherlands) 150,000 158,671 Consumer Cyclicals (0.2%) DaimlerChrysler NA Holding Corp. company guaranty 7.2s, 2009 40,000 41,238 DaimlerChrysler NA Holding Corp. notes Ser. MTN, 5 3/4s, 2011 155,000 154,823 Consumer Staples (0.4%) Campbell Soup Co. debs. 8 7/8s, 2021 50,000 62,671 Comcast Corp. company guaranty 5.9s, 2016 155,000 151,073 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 64,977 66,452 Echostar DBS Corp. sr. notes 5 3/4s, 2008 230,000 228,275 Energy (0.1%) Nexen, Inc. bonds 6.4s, 2037 (Canada) 70,000 Financial (2.2%) Bayerische Landesbank bonds Ser. 5, 5 1/4s, 2009 (Germany) EUR 1,500,000 2,075,785 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 7.16s, 2012 (Cayman Islands) $275,000 277,789 CIT Group, Inc. sr. notes 5s, 2014 155,000 144,447 ERP Operating LP notes 5 3/4s, 2017 (R) 35,000 33,925 General Electric Capital Corp. 144A sub. notes FRN 4 5/8s, 2066 EUR 90,000 117,852 Lehman Brothers Holdings, Inc. sub. notes 5 3/4s, 2017 $30,000 28,037 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 34,686 Unitrin, Inc. sr. notes 6s, 2017 50,000 49,422 Government (3.7%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Luxembourg) CHF 700,000 591,582 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 2,125,062 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 2,375,000 1,985,871 Health Care (0.1%) Bayer Corp. 144A FRB 6.2s, 2008 $75,000 Transportation (0.2%) BAA, PLC company guaranty 4 1/2s, 2018 (United Kingdom) EUR 155,000 195,297 United AirLines, Inc. pass-through certificates 6.636s, 2022 $50,000 49,813 Utilities & Power (1.1%) Arizona Public Services Co. notes 6 1/2s, 2012 25,000 25,691 Bruce Mansfield Unit 144A pass-through certificates 6.85s, 2034 110,000 113,080 CMS Energy Corp. unsub. notes 6.55s, 2017 5,000 4,725 Fortum Oyj sr. unsecd. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 332,464 National Fuel Gas Co. notes 5 1/4s, 2013 $40,000 39,446 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 150,000 154,001 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 505,000 677,357 Total corporate bonds and notes (cost $8,942,017) PURCHASED OPTIONS OUTSTANDING (2.7%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Citibank for the right to pay a fixed rate of 1.03% versus the six-month JPY-LIBOR-BBA maturing on January 26, 2009. Jan-08/1.03 JPY 2,254,000,000 $34,261 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 4.0625% versus the six-month EUR-EURIBOR-Telerate maturing on March 25, 2011. Mar-09/4.063 EUR 1,700,000 29,227 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 4.16% versus the six-month EUR-EURIBOR-Telerate maturing on March 26, 2014. Mar-12/4.16 EUR 1,190,000 21,680 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate swap of 4.0625% versus the six month EUR-EURIBOR-Telerate maturing March 25, 2011. Mar-09/4.063 EUR 1,700,000 4,421 Option on an interest rate swap with Citibank, N.A. London for the right to receive a fixed rate swap of 4.16% versus the six month EUR-EURIBOR-Telerate maturing March 26, 2014. Mar-12/4.16 EUR 1,190,000 7,721 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.5943% versus the six month EUR-EURIBOR-Telerate maturing on May 14, 2009. May-09/4.594 EUR 300,000 13,083 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 $4,890,000 187,580 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.5943% versus the six month EUR-EURIBOR-Telerate maturing on May 18, 2019. May-09/4.594 EUR 300,000 7,178 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 $4,890,000 57,751 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 9,476,000 374,492 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 9,476,000 99,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 7,909,000 296,429 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.22 4,890,000 182,055 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing on May 8, 2018. May-08/5.235 3,525,000 127,676 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.34% versus the three month USD-LIBOR-BBA maturing on February 15, 2018. Feb-08/5.34 5,947,000 161,758 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 23, 2008. May-08/5.45 5,954,000 162,247 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 7,909,000 96,569 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.22 4,890,000 60,294 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing on May 08, 2018. May-08/5.235 3,525,000 44,098 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.34% versus the three month USD-LIBOR-BBA maturing on February 15, 2018. Feb-08/5.34 5,947,000 73,624 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 23, 2008. May-08/5.45 5,954,000 113,483 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to pay a fixed rate swap of 4.4175% versus the six month EUR-EURIBOR-Telerate maturing January 30, 2017. Jan-12/4.418 EUR 5,263,000 190,834 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to pay a fixed rate swap of 5.3475% versus the three month USD-LIBOR-BBA maturing February 04, 2018. Jan-08/5.348 $14,933,000 390,647 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to receive a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 3,954,000 46,894 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 3,954,000 151,201 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 1,582,000 59,689 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.4175% versus the six month EUR-EURIBOR-Telerate maturing on January 30, 2017. Jan-12/4.418 EUR 5,263,000 94,877 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 $1,582,000 19,126 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.3475% versus the three month USD-LIBOR-BBA maturing on February 4, 2018. Jan-08/5.348 14,933,000 180,092 Total purchased options outstanding (cost $2,856,092) MUNICIPAL BONDS AND NOTES (0.1%)(a) (cost $175,000) Rating(RAT) Principal amount Value Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 $175,000 SENIOR LOANS (0.1%)(a)(c) (cost $105,000) Principal amount Value Lear Corp. bank term loan FRN 7.846s, 2013 $105,000 SHORT-TERM INVESTMENTS (3.7%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 3,540,575 $3,540,575 U.S. Treasury Bills for an effective yield of 4.86%, September 27, 2007 (SEG) $453,000 449,514 U.S. Treasury Bills for an effective yield of 4.801%, September 27, 2007 (SEG) 585,000 580,553 Total short-term investments (cost $4,570,642) TOTAL INVESTMENTS Total investments (cost $126,183,798)(b) FORWARD CURRENCY CONTRACTS TO BUY at 7/31/07 (aggregate face value $53,572,518) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,140,843 $4,150,551 10/17/07 $(9,708) British Pound 6,036,671 5,908,283 9/19/07 128,388 Canadian Dollar 305,456 306,994 10/17/07 (1,538) Czech Republic Koruna 153,971 148,288 9/19/07 5,683 Euro 19,553,038 19,362,065 9/19/07 190,973 Indian Rupee 343,891 340,854 8/16/07 3,037 Japanese Yen 1,555,500 1,556,902 11/21/07 (1,402) Japanese Yen 10,310,986 10,307,669 8/15/07 3,317 Korean Won 1,683,842 1,675,555 8/16/07 8,287 Malaysian Ringgit 282,607 288,048 8/15/07 (5,441) Mexican Peso 673,694 683,779 10/17/07 (10,085) Norwegian Krone 4,962,947 4,886,235 9/19/07 76,712 Polish Zloty 907,289 873,094 9/19/07 34,195 Singapore Dollar 225,584 226,760 8/15/07 (1,176) South African Rand 369,239 374,515 10/17/07 (5,276) Swedish Krona 1,231,508 1,222,623 9/19/07 8,885 Swiss Franc 615,267 609,162 9/19/07 6,105 Taiwan Dollar 657,866 651,141 8/15/07 6,725 Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/07 (aggregate face value $30,704,088) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,161,769 $1,175,433 10/17/07 $13,664 British Pound 1,537,386 1,523,672 9/19/07 (13,714) Canadian Dollar 5,250,029 5,284,883 10/17/07 34,854 Danish Krone 1,237,404 1,208,159 9/19/07 (29,245) Euro 4,636,317 4,617,202 9/19/07 (19,115) Hungarian Forint 421,269 407,196 9/19/07 (14,073) Japanese Yen 310,948 310,949 11/21/07 1 Japanese Yen 3,659,133 3,655,677 8/15/07 (3,456) Norwegian Krone 1,562,018 1,532,277 9/19/07 (29,741) Swedish Krona 2,231,524 2,183,770 9/19/07 (47,754) Swiss Franc 8,664,681 8,546,885 9/19/07 (117,796) Taiwan Dollar 261,043 257,985 8/15/07 (3,058) Total FUTURES CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 4 $2,413,303 Sep-07 $28,039 Canadian Government Bond 10 yr (Short) 6 625,982 Sep-07 5,328 Euro-Bobl 5 yr (Long) 90 13,188,936 Sep-07 83,541 Euro-Bund 10 yr (Short) 19 2,932,312 Sep-07 (1,088) Euro-Buxl 30 yr (Long) 12 1,517,397 Sep-07 32,164 Euro-Dollar 90 day (Long) 97 23,025,375 Sep-09 (70,251) Euro-Dollar 90 day (Short) 97 23,077,513 Sep-08 44,449 Euro-Schatz 2 yr (Short) 85 11,964,065 Sep-07 (6,052) Japanese Government Bond 10 yr (Long) 21 23,538,598 Sep-07 144,883 Sterling Interest Rate 90 day (Long) 90 21,475,928 Dec-07 (18,394) U.K. Gilt 10 yr (Long) 24 5,152,819 Sep-07 (12,270) U.S. Treasury Bond 20 yr (Long) 137 15,078,563 Sep-07 119,227 U.S. Treasury Note 10 yr (Long) 22 2,363,281 Sep-07 55,115 U.S. Treasury Note 5 yr (Short) 325 34,277,344 Sep-07 (140,830) U.S. Treasury Note 2 yr (Short) 102 20,903,625 Sep-07 (140,114) Total WRITTEN OPTIONS OUTSTANDING at 7/31/07 (premiums received $1,391,327) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 4.40% versus the six-month EUR-EURIBOR-Telerate maturing on March 28, 2022. EUR 280,000 Mar-12/4.40 $7,753 Option on an interest rate swap with Citibank for the obligation to pay a fixed rate of 4.56% versus the six-month EUR-EURIBOR-Telerate maturing on March 24, 2027. EUR 250,000 Mar-17/4.56 8,945 Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 4.40% versus the six-month EUR-EURIBOR-Telerate maturing on March 26, 2022. EUR 280,000 Mar-12/4.40 19,776 Option on an interest rate swap with Citibank for the obligation to receive a fixed rate of 4.56% versus the six-month EUR-EURIBOR-Telerate maturing on March 24, 2027. EUR 250,000 Mar-17/4.56 16,378 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $3,954,500 May-12/5.51 137,515 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,954,500 May-12/5.51 228,726 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to pay a fixed rate of 5.84% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 14,959,000 Jun-08/5.84 523,566 Option on an interest rate swap with Lehman Brothers International (Europe) for the obligation to receive a fixed rate of 5.835 versus the three month USD-LIBOR-BBA maturing June 18, 2018. 4,488,000 Jun-08/5.835 68,981 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,977,000 May-12/5.515 68,665 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 791,000 May-12/5.52 27,570 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.835% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 4,488,000 Jun-08/5.835 156,048 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,977,000 May-12/5.515 111,959 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 791,000 May-12/5.52 44,661 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.84% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 14,959,000 Jun-08/5.84 227,975 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/07 (proceeds receivable $2,500,656) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6s, August 1, 2037 $1,200,000 8/14/07 $1,188,844 FNMA, 5 1/2s, August 1, 2037 400,000 8/14/07 386,281 FNMA, 5s, August 1, 2037 900,000 8/14/07 844,102 FNMA, 4 1/2s, August 1, 2022 100,000 8/20/07 95,273 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $108,000 10/2/16 5.15631% 3 month USD-LIBOR-BBA $1,100 1,720,000 5/31/16 5.58909% 3 month USD-LIBOR-BBA (15,537) 3,200,000 9/1/15 4.53% 3 month USD-LIBOR-BBA 153,253 4,100,000 3/30/09 3.075% 3 month USD-LIBOR-BBA 103,222 Citibank, N.A. JPY 2,519,922,000 4/3/08 1.165% 6 month JPY-LIBOR-BBA (72,449) $3,210,000 7/27/09 5.504% 3 month USD-LIBOR-BBA (23,495) 160,000 4/7/14 5.377% 3 month USD-LIBOR-BBA (2,167) AUD 3,240,000 6/19/17 6.8095% 6 month AUD-BBR-BBSW (8,942) AUD 11,150,000 6/18/12 6 month AUD-BBR-BBSW 6.915% (8,872) JPY 530,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% (37,588) AUD 12,510,000 6/18/09 6.79% 3 month AUD-BBR-BBSW 9,268 GBP 4,020,000 6/6/17 6 month GBP-LIBOR-BBA 5.694% (72,863) GBP 3,560,000 6/6/12 6.003% 6 month GBP-LIBOR-BBA 25,208 GBP 950,000 6/8/37 5.02% 6 month GBP-LIBOR-BBA 32,164 $12,780,000 9/29/13 5.078% 3 month USD-LIBOR-BBA 12,531 JPY 222,000,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA 8,578 Citibank, N.A., London EUR 2,780,000 8/2/17 6 month EUR-EURIBOR- Telerate 4.7476% 1 AUD 9,080,000 (E) 7/23/10 3 month AUD-BBR-BBSW 6.92% (10,828) AUD 2,260,000 (E) 7/23/18 6.845% 6 month AUD-BBR-BBSW (12,717) EUR 10,410,000 3/20/08 4.0825% 6 month EUR-EURIBOR-Telerate 37,996 Credit Suisse First Boston International $932,200 7/9/14 4.945% 3 month USD-LIBOR-BBA 23,461 Credit Suisse International CHF 3,510,000 1/19/22 6 month USD-LIBOR-BBA 2.9975% (171,624) CHF 17,190,000 1/19/10 6 month USD-LIBOR-BBA 2.6825% (14,070) CHF 13,950,000 1/19/14 2.815% 6 month USD-LIBOR-BBA 257,192 $ 161,000 9/28/16 5.10886% 3 month USD-LIBOR-BBA 2,220 GBP 284,000 4/3/36 715,462 GBP at maturity 6 month GBP-LIBOR-BBA 103,607 $284,000 3/21/16 3 month USD-LIBOR-BBA 5.20497% (1,243) CHF 8,430,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA 144,421 GBP 2,480,000 6/14/09 6 month GBP-LIBOR-BBA 6.18625% 3,249 Deutsche Bank AG HUF 157,860,000 10/3/11 8.18% 6 month HUF-BUBOR-REUTERS (68,624) Goldman Sachs International $131,000 5/3/16 5.565% 3 month USD-LIBOR-BBA (941) 480,000 4/7/14 5.33842% 3 month USD-LIBOR-BBA (5,611) AUD 4,540,000 (E) 7/23/11 3 month AUD-BBR-BBSW 6.994% 2,141 AUD 1,130,000 (E) 7/20/19 6.79% 6 month AUD-BBR-BBSW (5,918) AUD 4,540,000 (E) 7/20/11 3 month AUD-BBR-BBSW 6.954% (68) $15,400,000 (E) 3/8/12 3 month USD-LIBOR-BBA 4.99% (113,806) 14,000,000 (E) 3/10/10 4.779% 3 month USD-LIBOR-BBA 64,680 GBP 680,000 6/13/37 5.1875% 6 month GBP-LIBOR-BBA (12,093) AUD 980,000 6/28/17 6.8375% 6 month AUD-BBR-BBSW (4,046) AUD 3,350,000 6/28/12 6 month AUD-BBR-BBSW 6.92% (1,520) AUD 3,810,000 6/28/09 6.76% 3 month AUD-BBR-BBSW 4,318 AUD 1,130,000 (E) 7/23/19 6.84% 6 month AUD-BBR-BBSW (8,539) $100,000 10/19/16 5.32413% 3 month USD-LIBOR-BBA (175) GBP 515,000 6/15/37 5.24% 6 month GBP-LIBOR-BBA (17,190) GBP 2,035,000 6/15/17 6 month GBP-LIBOR-BBA 5.9125% 31,363 GBP 1,780,000 6/15/12 6.175% 6 month GBP-LIBOR-BBA (14,016) GBP 3,370,000 6/13/09 6 month GBP-LIBOR-BBA 6.24125% 11,353 JPY 139,000,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (1,437) JPMorgan Chase Bank, N.A. $100,000 4/17/17 3 month USD-LIBOR-BBA 5.266% (473) 200,000 4/17/09 5.12% 3 month USD-LIBOR-BBA (2,504) 3,400,000 8/4/16 3 month USD-LIBOR-BBA 5.5195% 57,581 6,600,000 8/4/08 3 month USD-LIBOR-BBA 5.40% 97,554 13,778,000 5/4/08 3 month USD-LIBOR-BBA 5.37% 2,633 4,462,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (50,831) JPY 730,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (58,780) $487,000 8/2/15 3 month USD-LIBOR-BBA 4.6570% (19,662) 2,000,000 5/10/35 5.062% 3 month USD-LIBOR-BBA 181,422 4,000,000 5/10/15 3 month USD-LIBOR-BBA 4.687% (192,339) 122,000 12/19/16 5.0595% 3 month USD-LIBOR-BBA 3,863 3,490,000 10/10/13 5.09% 3 month USD-LIBOR-BBA 1,880 2,510,000 10/10/13 5.054% 3 month USD-LIBOR-BBA 6,877 3,570,000 7/5/17 3 month USD-LIBOR-BBA 4.55% (263,587) 1,400,000 6/27/17 3 month USD-LIBOR-BBA 5.712% 21,873 109,000 9/18/16 5.291% 3 month USD-LIBOR-BBA 42 26,000,000 12/23/15 5.036% 3 month USD-LIBOR-BBA 715,256 CAD 5,000,000 3/1/08 3 month CAD-BA-CDOR 4.215% (16,726) $32,579,000 4/27/09 5.034% 3 month USD-LIBOR-BBA (356,177) Lehman Brothers International (Europe) 8,271,000 3/15/09 4.9298% 3 month USD-LIBOR-BBA (72,622) 223,000 10/23/16 5.325% 3 month USD-LIBOR-BBA (389) 554,000 10/23/08 5.255% 3 month USD-LIBOR-BBA (7,735) 223,000 10/23/16 3 month USD-LIBOR-BBA 5.3275% 431 554,000 10/23/08 3 month USD-LIBOR-BBA 5.26% 7,775 157,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (3,200) 429,000 8/3/11 5.445% 3 month USD-LIBOR-BBA (9,285) Lehman Brothers Special Financing, Inc. JPY 1,000,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA 167,420 JPY 257,000,000 6/10/16 1.7775% 6 month JPY-LIBOR-BBA 28,753 $1,783,000 3/15/17 5.043% 3 month USD-LIBOR-BBA 38,534 287,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 4,337 EUR 7,310,000 8/1/17 6 month EUR-EURIBOR- Telerate 4.719% (22,295) EUR 4,900,000 11/9/16 3.9555% 6 month EUR-EURIBOR-Telerate 253,576 GBP 280,000 3/15/36 677,833 GBP at maturity 6 month GBP-LIBOR-BBA 114,901 $3,750,000 7/2/12 3 month USD-LIBOR-BBA 5.522% 40,844 9,619,000 6/14/17 3 month USD-LIBOR-BBA 5.8725% 270,585 16,579,000 6/12/17 3 month USD-LIBOR-BBA 5.717% 267,866 Merrill Lynch Capital Services, Inc. JPY 139,000,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (5,658) Merrill Lynch Derivative Products AG JPY 69,500,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (2,386) Morgan Stanley Capital Services, Inc. $26,000 2/20/17 5.19% 3 month USD-LIBOR-BBA 265 GBP 410,000 7/9/37 5.28375% 6 month GBP-LIBOR-BBA (19,201) GBP 3,380,000 7/9/09 6 month GBP-LIBOR-BBA 6.305% 14,467 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $ 1,750,000 5/2/08 5 bp plus change Banc of America $(29,759) in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor 2,330,000 5/2/08 10 bp plus Banc of America (37,921) change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor Citibank, N.A. 2,190,000 5/2/08 12.5 bp plus Banc of America (41,391) change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor 2,591,000 10/1/07 (7.5 bp plus The spread 56,300 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) 412,000 8/1/07 (7.5 bp plus The spread 8,952 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) 3,150,000 10/31/07 10 bp plus Banc of America (60,054) change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor 580,000 11/2/07 15 bp plus Banc of America (11,278) change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor Credit Suisse International GBP 284,000 4/3/36 430,367 GBP at GBP Non-revised (26,719) maturity Retail Price Index Goldman Sachs International GBP 680,000 4/20/37 3.154% GBP Non-revised (50,320) UK Retail Price Index excluding tobacco EUR 1,860,000 4/16/17 2.1925% Eurostat (27,045) Eurozone HICP excluding tobacco EUR 930,000 4/16/37 (2.305%) Eurostat 29,533 Eurozone HICP excluding tobacco $ 275,000 9/15/11 678 bp (1 month Ford Credit Auto 4,017 USD-LIBOR-BBA) Owner Trust Series 2005-B Class D 3,700,000 5/1/08 10 bp plus Banc of America 1 change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor GBP 1,467,000 6/15/12 3.085% GBP Non-revised (359) Retail Price Index EUR 4,220,000 7/16/12 2.1675% French Consumer (1,085) Price Index excluding tobacco EUR 4,220,000 7/16/12 (2.24%) Eurostat 6,690 Eurozone HICP excluding tobacco $ 2,610,000 (F) 1/1/08 (10 bp plus The spread 60,508 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) EUR 500,000 6/12/37 (2.4775%) Eurostat (713) Eurozone HICP excluding tobacco GBP 340,000 6/8/37 (3.315%) GBP Non-revised 1,875 Retail Price Index EUR 4,680,000 5/16/12 2.18% Eurostat 27,140 Eurozone HICP excluding tobacco JPMorgan Chase Bank, N.A. $ 805,000 (F) 10/1/07 17.5 bp plus The spread (17,300) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index EUR 3,580,000 7/25/13 2.1800% French Consumer (980) Price Index excluding tobacco EUR 3,580,000 7/25/13 (2.23%) Eurostat 490 Eurozone HICP excluding tobacco Lehman Brothers International (Europe) $ 2,511,000 1/1/08 (5 bp plus The spread 47,696 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) 2,610,000 1/1/08 (Beginning The spread 53,514 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index) duration factor 2,610,000 1/1/08 (10 bp plus The spread 53,210 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) Lehman Brothers Special Financing, Inc. 1,786,000 10/1/07 10 bp plus The spread (33,828) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index EUR 900,000 (F) 3/29/37 (2.275%) Eurostat 27,965 Eurozone HICP excluding tobacco GBP 280,000 3/15/36 423,793 GBP at GBP Non-revised (29,394) maturity Retail Price Index $ 1,350,000 12/2/07 8 bp plus The spread (29,306) beginning return of Lehman of period nominal Brothers Aaa spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index Morgan Stanley Capital Services Inc. 1,650,000 10/31/07 10 bp plus Banc of America (33,643) change in spread Securities- CMBS of Banc AAA 10 year Index of America Securities AAA 10 yr Index multiplied by the modified duration factor EUR 930,000 1/9/37 (2.135%) Eurostat 25,775 Eurozone HICP excluding tobacco EUR 3,370,000 1/9/12 2.1625% Eurostat 13,174 Eurozone HICP excluding tobacco $ 340,000 11/30/07 7.5 bp plus The spread (8,612) beginning return of Lehman of period nominal Brothers Aaa spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index Total (F) Is valued at fair value following procedures approved by the Trustees. CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX NA CMBX BBB Index $ $437,000 10/12/52 (134 bp) $38,482 Bear, Stearns International, Ltd. DJ ABX NA CMBX BBB Index 524,216 10/12/52 (134 bp) 46,278 Citibank, N.A. CMS Energy Corp., 6.875%, 12/15/15 95,000 6/20/12 57 bp (4,174) DJ CDX NA IG Series 6 Index 804,000 6/20/13 (50 bp) 16,766 DJ CDX NA IG Series 6 Index 7-10% tranche (F) 804,000 6/20/13 45.75 bp (39,970) Citibank, N.A./Morgan Stanley Capital Services Inc. DJ CDX NA HY Series 8 Index (F) 28,925 6/20/10 275 bp (768) Deutsche Bank AG DJ CDX NA IG Series 7 257,000 12/20/13 (50 bp) 7,119 DJ CDX NA IG Series 7 Index 7-10% tranche (F) 257,000 12/20/13 55 bp (11,451) DJ CDX NA IG Series 8 Index 7-10% tranche (F) 231,000 6/20/12 22 bp (6,237) DJ iTraxx Europe Series 6 Version 1 EUR 451,000 12/20/13 (40 bp) 9,167 DJ iTraxx Europe Series 6 Version 1, 6-9% tranche (F) EUR 451,000 12/20/13 43 bp (32,691) Goldman Sachs International DJ CDX NA HY Series 8 Index $371,993 6/20/10 275 bp (16,895) DJ CDX NA IG Series 7 Index 429,000 12/20/13 (50 bp) 5,845 DJ CDX NA IG Series 7 Index 949,000 12/20/13 (50 bp) 11,616 DJ CDX NA IG Series 7 Index 7-10% tranche 429,000 12/20/13 56 bp (23,092) DJ CDX NA IG Series 7 Index 7-10% tranche (F) 949,000 12/20/13 48 bp (53,581) Lehman Brothers Holdings, 6 5/8%, 1/18/12 115,000 9/20/17 (67.8 bp) 2,316 Lehman Brothers Holdings, 6 5/8%, 1/18/12 115,000 9/20/12 55 bp (1,367) Merrill Lynch & Co., 5%, 1/15/15 115,000 9/20/12 48 bp (969) Merrill Lynch & Co., 5%, 1/15/15 115,000 9/20/17 (59.8 bp) 2,280 JPMorgan Chase Bank, N.A. DJ CDX NA CMBX AAA Index 805,000 3/15/49 (7 bp) 12,977 Lehman Brothers Special Financing, Inc. Bear Stearns Co. Inc., 5.3%, 10/30/15 115,000 9/20/12 63.5 bp 307 Bear Stearns Co. Inc., 5.3%, 10/30/15 115,000 9/20/17 (77 bp) 2,765 CMS Energy Corp., 6.875%, 12/15/15 25,000 6/20/12 62 bp (1,038) DJ ABX NA CMBX BBB Index (F) 110,000 10/12/52 (134 bp) 8,903 DJ CDX NA CMBX AAA Index 1,786,000 3/15/49 (7 bp) 35,006 DJ CDX NA HY Series 8 Index 142,400 6/20/10 (275 bp) 7,185 DJ CDX NA HY Series 8 Index 15-25% tranche (F) 178,000 6/20/10 80 bp (13,083) DJ CDX NA HY Series 8 Index 35-60% tranche 6,237,000 6/20/12 104 bp (417,424) DJ CDX NA IG Series 7 Index (F) 405,000 12/20/13 (50 bp) 7,746 DJ CDX NA IG Series 7 Index 7-10% tranche (F) 405,000 12/20/13 54.37 bp (21,668) DJ CDX NA IG Series 8 Index 1,225,000 6/20/14 45 bp (435) DJ CDX NA IG Series 8 Index 30-100% tranche 3,430,350 6/20/12 (3.125 bp) 14,884 DJ CDX NA IG Series 8 Index 30-100% tranche 2,806,650 6/20/12 (8 bp) 5,640 DJ CDX NA IG Series 8 Index 7-10% tranche 350,000 6/20/14 (152 bp) 1,108 DJ iTraxx Europe Series 6 Version 1 EUR 540,000 12/20/13 (40 bp) 9,862 DJ iTraxx Europe Series 6 Version 1, 6-9% tranche EUR 540,000 12/20/13 45.25 bp (34,210) Goldman Sachs Group, Inc., 6.6%, 1/15/12 $115,000 9/20/12 45.5 bp (1,406) Goldman Sachs Group, Inc., 6.6%, 1/15/12 115,000 9/20/17 (58 bp) 2,124 Morgan Stanley Dean Witter, 6.6% 4/1/12 115,000 9/20/12 48 bp (1,121) Morgan Stanley Dean Witter, 6.6% 4/1/12 115,000 9/20/17 (60.5 bp) 2,443 Morgan Stanley Capital Services, Inc. DJ ABX NA CMBX BBB Index 182,342 10/12/52 (134 bp) 15,331 DJ CDX NA HY Series 8 Index 144,788 6/20/10 275 bp (6,781) DJ CDX NA HY Series 8 Index 712,800 6/20/10 (275 bp) 33,198 DJ CDX NA HY Series 8 Index 2,486,000 6/20/14 45 bp (469) DJ CDX NA HY Series 8 Index 74,315 6/20/10 275 bp (3,585) DJ CDX NA HY Series 8 Index 0-15% tranche (F) 44,550 6/20/10 0 bp 4,973 DJ CDX NA HY Series 8 Index 0-15% tranche (F) 8,900 6/20/10 0 bp 1,040 DJ CDX NA HY Series 8 Index 0-25% tranche (F) 891,000 6/20/10 79 bp (65,630) DJ CDX NA IG Series 7 Index (F) 444,000 12/20/13 (50 bp) 8,756 DJ CDX NA IG Series 7 Index, 7-10% tranche (F) 444,000 12/20/13 53 bp (24,324) DJ CDX NA IG Series 8 Index 7-10% tranche 2,830,000 6/20/14 (156 bp) 275 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $123,310,874 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at July 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at July 31, 2007. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $126,692,633, resulting in gross unrealized appreciation and depreciation of $5,481,097 and $3,194,479, respectively, or net unrealized appreciation of $2,286,618. (NON) Non-income-producing security. (SEG) These securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2007. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at July 31, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $276,769 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $37,223,646 and $48,436,176, respectively. (R) Real Estate Investment Trust. At July 31, 2007, liquid assets totaling $60,100,250 have been designated as collateral for open forward commitments, swap contracts, forward contracts and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at July 31, 2007. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2007. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2007: (as a percentage of Portfolio Value) Austria 6.5% Canada 2.6 Cayman Islands 1.0 Denmark 1.4 France 0.8 Germany 3.2 Ireland 2.6 Italy 1.2 Japan 5.9 Luxembourg 0.5 Netherlands 5.0 Spain 3.4 Sweden 0.5 United Kingdom 4.0 United States 61.4 Total 100.0% Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
